In re Klein, Burton G.; applying for motion for contempt of the Supreme Court of La., and for damages.
Granted. This case is transferred to the 24th Judicial District Court for action. Considering the Foregoing verified Motion and Memorandum in support thereof, It Is Ordered that Alvin C. Copeland show cause at 10:00 o’clock A.M., before Division K of the 24th Judicial District Court on the 13th day of December, 1985 why he should not be held in contempt of this Court’s orders of September 10, 1985, as set out in this case, 475 So.2d 1071, and thereafter punished for such contempt. The Sheriff of Jefferson Parish is ordered to serve this order and a copy of this petition upon defendant immediately.
WATSON, J., Recused.